ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Smith (US 2007/0027469; “Smith”) is the most relevant prior art. 
Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10; Fig. 1) having a proximal end (see annotated diagram 1 below) and a distal end (see annotated diagram 1 below) and defining a longitudinal axis (see annotated diagram 1 below) between the proximal end and the distal end;
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1); 
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20. 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10; para. [0151]); and
a latch member (120) comprising an elongate member having a proximal end and a distal end (Fig. 9), the latch member (120) longitudinally slidable within 10) with respect to the longitudinal axis (see annotated diagram 1 below) of the elongate shaft (10).
Smith fails to disclose the latch member longitudinally slidable within the elongate shaft with respect to the longitudinal axis of the elongate shaft between a proximal position in which the articulation joint is in the latched configuration and a distal position in which the articulation joint is in the unlatched configuration, and the distal end of the elongate member is positioned within the articulation joint in each of the proximal position and the distal position.
Smith teaches the opposite. In the latched configuration, the latch member is slid distally. In the unlatched configuration, the latch member is slid proximally.

    PNG
    media_image1.png
    388
    403
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 11, Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10) having a proximal end (see annotated diagram  above) and a distal end (see annotated diagram 1 above) and defining a longitudinal axis (see annotated diagram 1 above) between the proximal end see annotated diagram 1 above) and the distal end (see annotated diagram 1 above);
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1), the jaw assembly (20, 30) defining a jaw axis;
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20, 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10), and the articulation joint (50; para. [0151]) comprising:
a pivot pin (see annotated diagram 2 below & 140) pivotally coupling the jaw assembly (20, 30) to the elongate shaft (10; Fig. 5), the pivot pin (see annotated diagram 2 below & 140) having a wedge profile (para. [0140]; element 140 is wedged in between springs 130) defined by a first substantially planar face (see annotated diagram 2 below) on a lateral edge thereof and a second substantially planar face (see annotated diagram 2 below) opposite the first substantially planar face (see annotated diagram 2 below); and
an alignment spring (130) spanning the wedge profile of the pivot pin (see annotated diagram 2 below & 140; Fig. 5), the alignment spring (130) biasing the jaw axis (20, 30) into alignment with the longitudinal axis (see annotated diagram 1 above; para. [0140]).


    PNG
    media_image2.png
    432
    364
    media_image2.png
    Greyscale

Diagram 2


Regarding claim 16, Smith (US 2007/0027469; “Smith”) is the most relevant prior art. 
Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10; Fig. 1) extending from a proximal end (see annotated diagram 1 above) to a distal end (see annotated diagram 1 above) along a longitudinal axis (see annotated diagram 1 above);
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1); and
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20. 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10; para. [0151]), and the articulation joint (50) comprising a plurality of latch recesses (notches in element 522); and
a latch member (120) having a proximal end and a distal end (Fig. 9), the latch member (120) slidable.
Smith fails to disclose the latch member slidable between a proximal position in which the distal end of the latch member is positioned between the open end and the closed end of one of the latch recesses in engagement with the one of the latch recesses corresponding to the latched configuration of the articulation joint and a distal position distal of the open end of the one of the latch recesses and out of 
Smith teaches the opposite. In the latched configuration, the latch member is slid distally. In the unlatched configuration, the latch member is slid proximally.
Regarding claim 21, Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10) having a proximal end (see annotated diagram  above) and a distal end (see annotated diagram 1 above) and defining a longitudinal axis (see annotated diagram 1 above) between the proximal end (see annotated diagram 1 above) and the distal end (see annotated diagram 1 above);
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1), the jaw assembly (20, 30) defining a jaw axis;
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20, 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10), and the articulation joint (50; para. [0151]) comprising:
a support member (526) comprising:
a central pivot aperture (central pivot on element 522); and
a plurality of latch recesses (recesses between the teeth of sprocket 522);
	a latch member (120).

Smith teaches the opposite. In the latched configuration, the latch member is slid distally. In the unlatched configuration, the latch member is slid proximally.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731